SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2008. DOUBLE HULL TANKERS, INC. (Exact name of Registrant as specified in its charter) 26 New Street St. Helier, Jersey JE23A Channel Islands (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F.) Form20-F þForm40-F o (Indicate by check mark whetherby furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934.) Yes o No þ (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b).) The press release issued by Double Hull Tankers, Inc. onFebruary 7, 2008 related tofourth quarter 2007 results is attached hereto as Exhibit 99.1 and is incorporated herein by reference. EXHIBIT LIST Exhibit Description 99.1 Press Release datedFebruary 7, 2008 of Double Hull Tankers, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Double Hull Tankers, Inc. (Registrant) Date: February 8, 2008 By: /s/ Eirik Ubøe Eirik Ubøe Chief Financial Officer
